DETAILED ACTION
This action is response to application number 16/534,258, amendment and remarks, dated on 02/16/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-12 and 29-30 pending.
Claims 2, 8, 13-28 and 31-32 cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-12 and 29-30 have been considered but are moot in view of new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-12 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2006/0166693A1). 

Claim 1, Jeong discloses a method by a terminal (user equipment; Fig. 1, el. 130; Figs. 2-5) for determining system information validity (“Method and apparatus for allowing user equipment to determine validity of ), the method:
acquiring a first system information block 1 (SIB1) and other system information based on the first SIB1 (abstract; “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. If the UE has system information previously stored in the new PLMN and a version value of the stored system information is equal to a version value of the system information of the new cell, the UE reuses the previously stored system information blocks without the need to receive all system information blocks of the new cell. Table 2 shows version values for system information blocks and their area scopes”; ¶32; Table 2; ¶34), the SIB1 including a public land mobile network (PLMN) identity list (SIB1 comprising PLMN identity and a value tag; Table 2; Figs. 2-5 shows MIB providing the multiple PLMN list (PLMN B, PLMN C, PLMN D); “there is provided a network sharing (NS) system comprising user equipment (UE) and at least one radio access network (RAN) for covering a plurality of cells, and broadcasting a public land mobile network ( PLMN) identity indicating a PLMN to which each cell belongs and “Referring to FIG. 2, a UE located in a cell A as shown by reference numeral 201 performs PLMN selection in step 1 based on PLMN information (PLMN identity=PLMN A, Multiple PLMN List=PLMN B, PLMN C) received through a MIB. The UE comprises a receiver for receiving system information blocks and a memory for storing system information. An RAN controlling the cell A belongs to a PLMN A and is given as a ` PLMN identity` of the MIB for the cell A. PLMN B and PLMN C represent the PLMNs that share the RAN for controlling the cell A, and are given as a `Multiple PLMN List` of the MIB for the cell A. In step 1, the UE selects the PLMN B and accesses the PLMN B via the cell A. The UE, as it moves to a cell B as shown by reference numeral 202, receives PLMN information (PLMN identity=PLMN C, Multiple PLMN List=PLMN B, PLMN D) in the cell B through the MIB, and re-performs the PLMN );
storing at least part of the first SIB1 and the other system information, wherein the stored at least part of the first SIB1 comprises a first PLMN identity in the PLMN information list (¶16; ¶35) and a value tag associated with a stored version of the first SIB1 (abstract; “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. If the UE has system information previously stored in the new PLMN and a version value of the stored system information is equal to a version value of the system information of the new cell, the UE reuses the previously stored system information blocks without the need to receive all system information blocks of the new cell. Table 2 shows version values for system information blocks and their area scopes”; ¶32; SIB1 and the other system information, SIB1 comprising PLMN identity and a value tag; Table 2; ¶34; Fig. 6, els. 612, 631, 641);
there is provided a network sharing (NS) system comprising user equipment (UE) and at least one radio access network (RAN) for covering a plurality of cells, and broadcasting a public land mobile network ( PLMN) identity indicating a PLMN to which each cell belongs and a multiple PLMN list indicating PLMNs sharing each cell, through each cell. If the UE moves from a previous cell, which is one of the plurality of cells, to a new cell, UE compares a PLMN identity of the previous cell with a PLMN identity of the new cell. If the PLMN identity of the new cell is equal to the PLMN identity of the previous cell, system information blocks that the UE has received and stored in the previous cell are set as system information for the new cell. If the PLMN identity of the new cell is not equal to the PLMN identity of the previous cell, system information blocks with `Area scopes Cell and PLMN` are received from the new cell, considering that the system information of the previous cell is invalid in the new cell”; ¶16; “Referring to FIG. 2, a UE located in a cell A as shown by reference numeral 201 performs PLMN selection in step 1 based on PLMN information (PLMN identity=PLMN A, Multiple PLMN List=PLMN B, PLMN C) received through a MIB. The UE comprises a receiver ); and
determining whether the stored at least part of the first SIB1 and the other system information are valid for the cell based on whether the first PLMN identity and the value tag of the second SIB1 are identical to the stored first PLMN identity and the stored value tag of the first SIB1 (abstract; “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) ¶32; SIB1 and the other system information, SIB1 comprising PLMN identity and a value tag; Table 2; ¶34; SIB1 and the other system information, SIB1 comprising PLMN identity and a value tag; Table 2; ¶34; Fig. 6, els. 611, 622, 633).
Jeong differs from the claimed invention in that it does not expressly discloses UE receiving a public land mobile network (PLMN) identity list, included in SIB1”. 
However, Jeong discloses UE receiving a public land mobile network (PLMN) identity list, included in MIB (“Referring to FIG. 2, a UE located in a cell A as shown by reference numeral 201 performs PLMN selection in step 1 based on PLMN information ( PLMN identity=PLMN A, Multiple PLMN List=PLMN B, PLMN C) received through a MIB. The UE comprises a receiver for receiving system information blocks and a memory for storing system information. An RAN controlling the cell A belongs to a PLMN A and is given as a ` PLMN identity` of the MIB for the cell A. PLMN B and PLMN C represent the PLMNs that share the RAN for controlling the cell A, and are given as a `Multiple PLMN List` of the MIB for the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide to UE a public land mobile network (PLMN) identity list, included in SIB1 or MIB or other system information, in order to allow user equipment to determine validity of system information in a network sharing system (title; abstract).

Claims 3, 9, Jeong discloses wherein the stored at least part of the first SIB1 further comprises:
area scope information indicating whether the first SIB1 is area specific (area scope PLMN; “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. ”; ¶32) or cell specific (area scope cell; “The master system information, the scheduling information and the system information blocks may have different area scopes for the corresponding version value. The term "area scope" refers to a scope in which the version value is valid. For example, for a system information block having an `Area scope Cell`, the UE is not required to receive the system information block again unless the version value is changed in one cell. However, if the UE leaves the cell, that s if the UE selects a new cell and moves thereto, it receives the system information block broadcast in the new cell, considering that the previous system information block having the `Area scope Cell` is no longer valid regardless of the version value, and deletes (clears) the system information block previously stored therein and updates the system information block with the received system information block with `Area scope Cell`.”; ¶31), and
a system information area identity of the first SIB1 (Table 2, ¶31; ¶32).

Claims 4, 10, Jeong discloses further comprising determining whether the stored at least part of the first SIB1 and the other system information are valid for the cell based on (title; abstract; ¶32) whether:
the stored area scope information indicates that the first SIB1 is area specific (area scope PLMN; ¶32), and area scope information, the information on the PLMN identity, a system information area identity and the value tag of the second SIB1 are identical to the stored area scope information, the stored information on the PLMN identity, the stored system information area identity and the stored value tag of the first SIB1 (determining validity of system information by  UE by comparing the received system information with store system information;; “The master system information, the scheduling information and the system information blocks may have different area scopes for the corresponding version value. The term "area scope" refers to a scope in which the version value is valid. For example, for a system information block having an `Area scope Cell`, the UE is not required to receive the system information block again unless the version value is changed in one cell. However, if the UE leaves the cell, that is if the UE selects a new cell and moves thereto, it receives the system information block broadcast in the new cell, considering that the previous system information block having the `Area scope Cell` is no longer valid regardless of the version value, and deletes (clears) the system information block previously stored therein and updates the system information block with the received system information block with `Area scope Cell`.”; ¶31; area scope PLMN; In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. If the UE has system information previously stored in the new PLMN and a version value of the stored system information is equal to a version value of the system information of the new cell, the UE reuses the previously stored system information blocks without the need to receive all system information blocks of the new cell. Table 2 shows version values for system information blocks and their area scopes”; ¶32; Table 2).

Claims 5, 11, Jeong discloses wherein the area scope information, the value tag and the system information area identity of the first SIB1 are acquired from system information scheduling information included in the first SIB1, and wherein the area scope information, the value tag, and the system information area identity of the second SIB1 are received from system information scheduling information included in the second SIB1 (acquiring system information such as area scope PLMN, value tag and area identity (Table 2) through a master system information block, scheduling information blocks and system information blocks; “The master system information, the  “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. If the UE has system information previously stored in the new PLMN and a version value of the stored system information is equal to a version value of the system information of the new cell, the UE reuses the previously stored system information blocks without ”; ¶32; Table 2; Table 1).

Claims 6, 12, Jeong discloses performing a cell reselection based on the other system information, wherein in case that the cell is a reselected cell, the second SIB1 is received from the cell after the cell reselection (abstract; ¶31; “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. If the UE has system information previously stored in the new PLMN and a version value of the stored system information is equal to a version value of the system information of the new cell, the UE reuses the previously stored system information blocks without the need to receive all system information blocks of the new cell. Table 2 shows version values for system information blocks and their area scopes”; ¶32; Table 2”; ¶32; ¶34).

Claim 7, the limitation of claim 7 analyzed with respect to claim 1, the further limitation of claim 7 disclosed by Jeong a terminal (user equipment; Fig. 1, 

Claims 29, 30, Jeong discloses wherein the determining further comprises, if the stored at least part of the first SIB1 and the other system information are not valid, acquiring the first SIB1 and the second SIB1 from a camped cell (abstract; ¶31; “In addition to the `Area scope Cell`, the system information like system information block 1 may have an `Area scope PLMN`. If the UE selects movement to a new cell belonging to a new PLMN, it receives and stores a system information blocks from the new cell and uses it in a new cell, assuming that the current system information (including a master system information block, scheduling information blocks and system information blocks) having an `Area scopes Cell and PLMN` is no longer valid. If the UE has system information previously stored in the new PLMN and a version value of the stored system information is equal to a version value of the system information of the new cell, the UE reuses the previously stored system information blocks without the need to receive all system information blocks of the new cell. Table 2 shows version values for system information blocks and their area scopes”; ¶32; Table 2”; ¶32; Table 2; ¶34).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
3/31/2021